Citation Nr: 1022614	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for gout affecting all joints, 
pancreas, and liver, based on treatment rendered in December 
2004 at the VA medical center (VAMC) in West Haven, 
Connecticut.

2.  Entitlement to an increased rating for post operative 
meniscectomy, right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia, 
left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO), which granted an increased rating of 20 
percent for post operative meniscectomy, right knee, an 
increased rating of 10 percent for chondromalacia, left knee, 
and denied an increased rating for low back strain and 
entitlement to TDIU.  The Veteran also appeals an October 
2007 rating decision, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for gout affecting all 
joints, pancreas, and liver.

With reference to the Veteran's appeal of the July 2005 
rating decision, a Notice of Disagreement addressing each of 
the issues in the rating decision was timely filed in July 
2005.  A Statement of the Case was mailed to the Veteran in 
April 2006.  In May 2006, the Veteran filed a substantive 
appeal as to all issues listed on the April 2006 Statement of 
the Case.  A search of VA's Veterans Appeals Control and 
Locator System (VACOLS), however, reveals that the Veteran's 
appeal as to the July 2005 rating decision was erroneously 
dismissed by the RO in July 2006 for the Veteran's failure to 
respond to the April 2006 Statement of the Case.  
Documentation in the claims file reflects that the Veteran's 
appeal was timely filed, and there is no indication that the 
Veteran withdrew the appeal.  As such, the Board accepts 
jurisdiction over all of the issues framed above.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the Veteran's increased rating claims 
concerning his right and left knee and his low back, and his 
claim for TDIU, the Board notes that the Veteran submitted 
additional medical evidence after the RO's issuance of its 
April 2006 Statement of the Case.  Nonetheless, a 
Supplemental Statement of the Case has not yet been issued by 
the RO as to each of these issues.  Under 38 C.F.R. 
§ 19.31(b)(1), this matter must be remanded in order that the 
RO review the evidence received after its April 2006 
Statement of the Case, and readjudicate these issues.

The Veteran declined the scheduling of a hearing in both his 
May 2006 and his May 2008 substantive appeal.  The 2006 
substantive appeal, however, was accompanied by a separate 
document in which the Veteran requests a video conference 
hearing to be held at the Hartford RO.  In a March 2010 
letter, the Veteran again requested a video conference 
hearing, or an in-person hearing before the Board at the RO, 
whichever could be scheduled earlier.  In May 2010, the Board 
contacted the Veteran to clarify whether he sought the 
scheduling of a hearing before a member of the Board.  The 
Veteran responded later that month that he wished to be 
scheduled for a hearing before a Veterans Law Judge of the 
Board at his local RO.  Based upon his May 2010 response, the 
Veteran should be scheduled for a Travel Board hearing, to be 
held before a member of the Board at his local RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review all evidence 
received by VA after the April 2006 
Statement of the Case was issued and 
undertake any further claims development 
determined necessary.  Then, the RO 
should readjudicate the Veteran's claims 
for increased ratings for post operative 
meniscectomy, right knee; chondromalacia, 
left knee; low back strain; and TDIU.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond.

2.  Then, the Veteran should be scheduled 
for a hearing, with a Veterans Law Judge 
(VLJ) of the Board, to be held in person 
at his local RO.  The Veteran should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws his hearing request, or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


